Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated May 11, 2022, has been received. By way of this reply, Applicant has amended claims 1, 9, 13, and 19, cancelled claims 2, 3, 10, 24, and added new claims 32-33. 
Claims 1, 5, 9, 11-13, 15-23, 25-30, and 32-33 are currently pending in the application. Claims 5, 20-22 and 25-30 remain withdrawn from consideration.
Claims 1, 9, 11-13, 15-19, 23, and 32-33 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated February 11, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9-13, 15-19, and 23-24 were previously rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016201304) and Campbell (US20160067356A1) in view of Engels (US20170260268A1).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 9, 11-13, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann (US20210187024A1) in view of Campbell (US20160067356A1) and Engels (US20170260268A1). This is a new grounds of rejection necessitated by Applicant's amendments to the claims.
Klingemann teaches an NK-92 cell comprising a vector which encodes a chimeric antigen receptor (CAR) (para. 0065). Klingemann further teaches that the CAR may have an extracellular antigen-binding domain that is a scFv that is specific for an antigen found on a cell of interest (para. 0071).  Klingemann further teaches that the scFv may bind HER2/neu, with a sequence of SEQ ID NO: 19, which is identical to SEQ ID NO: 38 of the instant application.
Klingemann further teaches a CD8 hinge domain defined as SEQ ID NO: 26, which is identical to SEQ ID NO: 45 of the instant application (para. 0092).
Klingemann also teaches that the CAR refers to an extracellular antigen-binding domain that is fused to an intracellular signaling domain (para. 0071).
Klingemann further teaches NK-92 cells which express CD16 on the cell surface (para. 0063).
Klingemann further teaches NK-92 cells may also include a cytokine, such as IL-2, which is targeted to the endoplasmic reticulum (para. 0093).
However, Klingemann does not teach a CD28 transmembrane domain, an FcεRIγ signaling domain, or wherein the CAR comprises a single polypeptide chain.
Campbell teaches NK-92 cells co-expressing CD16 and accessory signaling protein FcεRIγ having amino acid sequence of SEQ ID NO: 5 that contains the instantly claimed SEQ ID NO: 1 (recited in instant claim 1), encoded by instantly claimed nucleic acid sequence SEQ ID NO: 2 (recited in instant claim 24).
Campbell further teaches that the use of NK-92 cells as a therapy for cancer has been evaluated with promising results in human clinical trials, and the benefits of NK-92 cells are being further exploited through the development of genetically engineered NK-92 variants that express an protein construct that covalently links an antibody-like binding domain to a signaling domain (e.g. para. 0041).
Campbell teaches that NK-92-CD16 cells can effectively and efficiently lyse target cells, and CD16 in NK cells is associated in the plasma membrane with accessory signaling protein such as FcεRIγ. Campbell further teaches that accessory signaling proteins such as FcεRIγ are capable of supporting surface expression of CD16 and transducing intracellular signals that activate NK cell cytotoxicity and cytokine release activities upon the binding of the Fc and the CD16 (e.g. para. 0082).
Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
Engels further teaches that the CAR may include a functional signaling domain of FcεRIγ (e.g. para. 0037), that the antigen binding domain may be an scFv (e.g. para.0054), and that the cell may be an NK-92 cell (e.g. para. 0653). Engels also teaches that the CAR may bind CD16 (e.g. para. 0103).
Engels further teaches that hinge domain may be a CD8 hinge domain (e.g. para. 0017), and that the transmembrane domain may be a CD28 transmembrane domain (e.g. para. 0012, 0029).
Engels further teaches that nucleic acids encoding the above CAR may comprise RNA (e.g. para. 0036). Engels also teaches that the RNA-CAR may be transfected into the cell (e.g. para. 0591). Engels also teaches that the nucleic acids and vectors encoding the above CAR may by bicistronic (e.g. para. 0544). Under the broadest reasonable interpretation of the claim term “polycistronic”, a bicistronic nucleic acid, which results in the production of two proteins by cleavage of a single translation product or by the translation of two separate protein products, satisfies this limitation of claim 16.
Engels further teaches that the CAR may bind CD19 (e.g. para. 0141).
Engels further teaches that the NK cell may be genetically modified by the use of a non-viral vector (e.g. para. 0619). Engels also teaches that the recombinant nucleic acid vector may be a plasmid (e.g. claim 64).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Klingemann and Engels teach NK-92 cells that express CARs for the purpose of cancer treatment. Klingemann teaches that adding CD16 and interleukin-2 to an NK-92 cell expressing a CAR is advantageous in that CD16 and tumor specific CAR allow NK-92 to kill tumor cell more specifically via antibody-dependent cellular cytotoxicity (ADCC) (see, e.g., para. 0123), and IL-2 expression enhances cell viability and cytotoxicity (see, e.g., para. 0102). Campbell teaches that accessory signaling protein FcεRIγ can support surface expression of CD16 and transduce intracellular signals that activate NK cell cytotoxicity and cytokine release activities upon the binding of the Fc and the CD16 The skilled artisan could arrive at the instantly claimed invention by combining the teachings of Klingemann, Campbell, and Engels by known methods, with each component performing its known function to achieve a predictable result of a NK-92 modified to have a CAR that binds CD19, a hinge domain and a FcεRIγ signaling domain and further carrying a recombinant CD16.
Applicant is invited to submit a declaration under 37 CFR 1.130 disqualifying Klingemann as prior art in order to assist in obviating this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 11-13, and 18-19 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, and 19-20 of U.S. Patent No. 10,765,701 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 3, 11-13, and 18-19 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of U.S. Patent No. 10,738,279 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 9, 11-13, and 17-19 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,077,143 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 9-13, and 18-19 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 11-12, 14-15, and 17-20 of copending Application No. 17/341,098 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 10, and 17-19 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 135-136, 138, 140-143, 146, 152-154, 156, 158-159, 163-165 of copending Application No. 17/056,385 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1 and 11-13 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/356,423 in view of Engels.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 9, 11-13, 15-19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 16/760,893 in view of Campbell and Engels. This is a new grounds of rejection necessitated by Applicant's amendments to the claims.
The '893 application claims a method for inducing and maintaining an immune response to a tumor in a subject while treating a primary tumor, the method comprising administering to the subject an effective amount of CAR-expressing-NK-92 cells to treat the primary tumor thereby inducing an anti-tumor immune response that is maintained in the, wherein the CAR comprises the sequences of SEQ ID NO: 19, which is identical to the claimed sequence of SEQ ID NO: 38 of the instant application (claim 33).
The '893 application does not claim a CAR in a single polypeptide chain, a hinge domain, a transmembrane domain, or a FcεRIγ signaling domain.
Campbell teaches NK-92 cells co-expressing CD16 and accessory signaling protein FcεRIγ having amino acid sequence of SEQ ID NO: 5 that contains the instantly claimed SEQ ID NO: 1 (recited in instant claim 1), encoded by instantly claimed nucleic acid sequence SEQ ID NO: 2 (recited in instant claim 24).
Campbell further teaches that the use of NK-92 cells as a therapy for cancer has been evaluated with promising results in human clinical trials, and the benefits of NK-92 cells are being further exploited through the development of genetically engineered NK-92 variants that express an protein construct that covalently links an antibody-like binding domain to a signaling domain (e.g. para. 0041).
Campbell teaches that NK-92-CD16 cells can effectively and efficiently lyse target cells, and CD16 in NK cells is associated in the plasma membrane with accessory signaling protein such as FcεRIγ. Campbell further teaches that accessory signaling proteins such as FcεRIγ are capable of supporting surface expression of CD16 and transducing intracellular signals that activate NK cell cytotoxicity and cytokine release activities upon the binding of the Fc and the CD16 (e.g. para. 0082).
Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
Engels further teaches that the CAR may include a functional signaling domain of FcεRIγ (e.g. para. 0037), that the antigen binding domain may be an scFv (e.g. para.0054), and that the cell may be an NK-92 cell (e.g. para. 0653). Engels also teaches that the CAR may bind CD16 (e.g. para. 0103).
Engels further teaches that hinge domain may be a CD8 hinge domain (e.g. para. 0017), and that the transmembrane domain may be a CD28 transmembrane domain (e.g. para. 0012, 0029).
Engels further teaches that nucleic acids encoding the above CAR may comprise RNA (e.g. para. 0036). Engels also teaches that the RNA-CAR may be transfected into the cell (e.g. para. 0591). Engels also teaches that the nucleic acids and vectors encoding the above CAR may by bicistronic (e.g. para. 0544). Under the broadest reasonable interpretation of the claim term “polycistronic”, a bicistronic nucleic acid, which results in the production of two proteins by cleavage of a single translation product or by the translation of two separate protein products, satisfies this limitation of claim 16.
Engels further teaches that the CAR may bind CD19 (e.g. para. 0141).
Engels further teaches that the NK cell may be genetically modified by the use of a non-viral vector (e.g. para. 0619). Engels also teaches that the recombinant nucleic acid vector may be a plasmid (e.g. claim 64).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the '893 application and Engels teach NK-92 cells that express CARs for the purpose of cancer treatment. The '893 application teaches that adding CD16 and interleukin-2 to an NK-92 cell expressing a CAR is advantageous in that CD16 and tumor specific CAR allow NK-92 to kill tumor cell more specifically via antibody-dependent cellular cytotoxicity (ADCC) (see, e.g., para. 0123), and IL-2 expression enhances cell viability and cytotoxicity (see, e.g., para. 0102). Campbell teaches that accessory signaling protein FcεRIγ can support surface expression of CD16 and transduce intracellular signals that activate NK cell cytotoxicity and cytokine release activities upon the binding of the Fc and the CD16 The skilled artisan could arrive at the instantly claimed invention by combining the teachings of the '893 application, Campbell, and Engels by known methods, with each component performing its known function to achieve a predictable result of a NK-92 modified to have a CAR that binds CD19, a hinge domain and a FcεRIγ signaling domain and further carrying a recombinant CD16.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644